                   Case 1:20-cv-01954-LGS Document 23 Filed 06/19/20 Page 1 of 1
                                          LAW OFFICE OF
                                       JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                                   T ELEPHONE : 212.229.2249
                                                                                                    F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM



      Application GRANTED IN PART. The initial pretrial conference, scheduled for June 25, 2020, is
      ADJOURNED to August 6, 2020, at 10:40 a.m.

      Plaintiff shall move for default judgment pursuant to Attachment of this Court's Individual Rules
      by July 10, 2020.

      Dated: June 19, 2020
             New York, New York
                                                               -XQH൫൲൬൪൬൪

        VIA ECF

        Hon. LornD*6FKR¿HOG8QLWHG6WDWHV'LVWULFW-XGJH
        8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        Re: Paulino Calderon et al v. Tony Fruits & Grocery Corp. et al൬൪&9൫൳൯൮ /*6

        'HDU-XGJH6FKR¿HOG:

                 ๠LV¿UPUHSUHVHQWVthe SODLQWL൵LQWKHDERve-UHIHUHQFHGDFWLRQ ๠HGHIHQGDQWVhave VWLOO
        IDLOHG WR DSSHDU LQ WKLV action. ๠HUHIRUH WKH SODLQWL൵ PRYHV IRU DQ DGMRXUQPHQW RI WKH LQLWLDO
        FRQIHUHQFHDQGDVNVWKH&RXUWXQWLO$XJXVW൫൮൬൪൬൪WRVXEPLWDGHIDXOWPRWLRQ

                ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                               5HVSHFWIXOO\VXEPLWWHG
                                                               5HVSHFWIXOO\VXEPLWWHG



                                                               -RKQ0*XUULHUL




                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
